Mr. Justice McSurely delivered the opinion of the court. 2. Landloed and tenant, § 264*—when changing access to premises does not constitute eviction. A manufacturer of brooms leased the second floor of a building. By agreement a trapdoor between the first and second floor was to be used by the tenant in receiving his supplies and a chute from a canopy on the outside of the building was to be used in loading wagons. Subsequently the landlord provided a hoist on the outside of the building to enable the tenant to receive his supplies and extended the chute after taking away the canopy. Held that the changes made by the landlord did not constitute an eviction so as to relieve the tenant from paying rent, it appearing that he was dispossessed of no part of the second floor of the building and that the changes made were not to the tenant’s disadvantage. 3. Judgment, § 508*—when not res adjudicata on question of eviction. A judgment in favor of a tenant in an action against him for possession and rent in which he pleaded a partial eviction is not res adjudicata on question of eviction where it does not appear from the record of the case but that it was based on some other ground, and the facts alleged to constitute the eviction are not the same as when the judgment was rendered.